Title: Agreement of Lund Washington with William Roberts, 13 October 1770
From: Washington, Lund,Roberts, William
To: 



[13 October 1770]

Memorandum of an Agreemt enter’d into this 13th day of Octr 1770 Between William Roberts of the Province of Pensylvania & Lund Washington in behalf of George Washington of Virginia the above Wm Roberts doth agree to serve the sd George Washington in the capacity of a Miller & with the Assistance of a Prentice Boy sd Roberts now hath he is to doe Every Necessary work that will be requisite in a Merchant Mill & the sd Roberts & his boy at times when they are not Employd in the Mill are to work at the Coopers Business in making Flour Cask &c. sd Roberts doth further promise that he will keep the Mill in good order & will not run the sd Washington to the Expence of a Carpenter at any time to put Coggs rounds &c. in the Wheels but doth Promise to doe Every little trifling thing of that sort himself, for which service being faithfully Performd by sd Roberts Lund Washington in behalf of sd George Washington doth agree to Allow him Eighty Pounds Virginia Currency ⅌ Year & to Allow him the liberty of feeding one Cow & to raise Dunghill fowls &c. at sd Washingtons Expence—in Witness whereof we have both set our hands.
Sign’d W. R.
a Copy

L. W.

